Rule 400.    Person to Make Service.

      (a)    Except as provided in subdivisions (b) and (c) and in Rules 400.1 and
             1930.4, original process shall be served within the Commonwealth only by
             the sheriff.

      (b)    In addition to service by the sheriff, original process may be served also by
             a competent adult in the following actions:

             (1)    a civil action in which the complaint includes a request for injunctive
                    relief under Rule 1531, perpetuation of testimony under Rule 1532,
                    or appointment of a receiver under Rule 1533[,];

             (2)    partition[, and];

             (3)    a declaratory judgment when declaratory relief is the only relief
                    sought[.]; and

             (4)    a civil action in which there is a complete diversity of citizenship
                    between all plaintiffs and all defendants, and at least one
                    defendant is a citizen of Pennsylvania.

      Note: See Rule 76 for the definition of ‘‘competent adult.’’

            Service of original process in domestic relations matters is governed
      by Rule 1930.4.

      (c)    When the sheriff is a party to the action, original process shall be served by
             the coroner or other officer authorized by law to perform the duties of
             coroner.

      (d)    If service is to be made by the sheriff in a county other than the county in
             which the action was commenced, the sheriff of the county where service
             may be made shall be deputized for that purpose by the sheriff of the county
             where the action was commenced.